Citation Nr: 0938018	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-31 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, served on active duty from October 1958 to 
August 1961.  He died in August 1995.  The Appellant, who is 
the Veteran's son, claims to be the Veteran's helpless child 
for the purpose of VA benefits.  

In a rating decision in June 2009, the RO determined that the 
Appellant was not permanently incapable of self-support by 
reason of mental or physical defect prior to the age of 
eighteen.  The Appellant has one year to file a notice of 
disagreement with the adverse determination. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2005, of a 
Department of Veterans Affairs (VA) Regional Offices (RO).  

In December 2006, the Appellant withdrew his request for a 
hearing before the Board.

In September 2008, the Board remanded the claim for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  




REMAND

Whether the Appellant is the proper claimant or not, the 
claim of service connection is still in appellate status. 

According to the death certificate, the Veteran died in 
August 1995.  The immediate cause of death was a cerebral 
vascular accident.  Other significant conditions contributing 
to death but not resulting in the underlying cause were 
alcoholism, cigarette abuse and chronic obstructive pulmonary 
disease.  

The service treatment records show that in December 1958 the 
Veteran was hospitalized for an acute respiratory disease. 

In a statement in April 2005, the Appellant argued that 
chronic obstructive pulmonary disease, which contributed to 
the Veteran's death, was due to a respiratory disease that 
the Veteran was treated for during service.  The Appellant 
identified VA record as relevant to the claim.  Under the 
duty to assist, the VA records should be obtained.  38 C.F.R. 
§ 3.159(c)(2). 

Accordingly, the case is REMANDED for the following action.

1. Obtain the Veteran's medical records 
from 1993 to 1995 from the Tomah, 
Wisconsin, VA Medical Center.  

2. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Appellant a supplemental statement of the 
case and return the case to the Board.

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




